Case 5:21-cv-00270 Document1 Filed 03/16/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
JOSE L. FLORES, §
Plaintiff, §
§
V. § CIVIL ACTION NO. 5:21-CV-270
§
SAN ANTONIO INDEPENDENT §
SCHOOL DISTRICT, §
Defendant. § PLAINTIFF DEMANDS A JURY TRIAL.

PLAINTIFF’S ORIGINAL COMPLAINT
TO THE HONORABLE JUDGE OF SAID COURT:

Now comes JOSE L. FLORES, hereinafter referred to as the Plaintiff or as Mr. Flores,
complaining of the SAN ANTONIO INDEPENDENT SCHOOL DISTRICT, hereinafter referred
to as SAISD or as the Defendant, and as and for his causes of action against the Defendant, Plaintiff
would respectfully show the Court as follows:

JURISDICTION

(1) _ This is a civil action brought pursuant to the Americans With Disabilities Act of
1990, as amended, 42 U.S.C. § 12101, et seq., wherein the Plaintiff, JOSE L. FLORES, alleges that
his former employer, the Defendant SAN ANTONIO INDEPENDENT SCHOOL DISTRICT,
discriminated against him on the basis of his disability, in violation of 42 U.S.C. § 12112 (a), and
retaliated against him for complaining about the District’s failure and/or refusal to reasonably
accommodate his disabilities, and for filing a charge of discrimination with the U.S. Equal
Employment Opportunity Commission, in violation of 42 U.S.C. § 12203(a).

VENUE

(2) Venue of this civil action is proper in the Western District of Texas, San Antonio
Case 5:21-cv-00270 Document1 Filed 03/16/21 Page 2 of5

Division.
PARTIES

(3) The Plaintiff, JOSE L. FLORES, is an individual who resides in Floresville, Wilson
County, Texas. At all times material and relevant hereto, the Plaintiff was a “qualified individual
with a disability” within the meaning of 42 U.S.C. § 12112, and was an “employee” of the
Defendant, as that term is defined at 42 U.S.C. § 12111(4).

(4) The Defendant, SAN ANTONIO INDEPENDENT SCHOOL DISTRICT, is an
independent school district created and organized under the laws of the State of Texas. The District
owns and operates public schools in San Antonio, Bexar County, Texas. At all times material and
relevant hereto, the Defendant was the Plaintiffs “employer,” as that term is defined at 42 U.S.C.
§ 12111(5) (A).

For purposes of applying the provisions of 42 U.S.C. § 1981a(b) (3), Plaintiffalleges
that Defendant has, and had at all times material and relevant hereto, more than 500 employees in
each of 20 or more calendar weeks.

The Defendant may be served with summons herein by delivering the same to its
Superintendent, Mr. Pedro Martinez, at 141 Lavaca Street, San Antonio, Bexar County, Texas
78210.

FACTS

 

(5) The Plaintiff, JOSE L. FLORES, was hired by the Defendant SAISD, on or about
January 13, 2017 as a Special Education Teacher at Thomas Edison High School.
(6) In August of 2017, Mr. Flores disclosed to his Principal that he suffers from multiple

disabilities, and he requested that he be granted reasonable accommodations of/for his disabilities
Case 5:21-cv-00270 Document1 Filed 03/16/21 Page 3 of5

beginning with the school year 2017-2018, which began in late August of 2017. The Principal
agreed to pass on the information that Mr. Flores provided to the District’s Human Resources
Department, but it was not until November 10, 2017 that the District finally responded to Mr. Flores’
request for an accommodation.

(7) On November 10, 2017, the District and Mr. Flores met and discussed his request for
a reasonable accommodation, and the parties agreed that Mr. Flores would be provided a private
workspace, without excessive noise or other distractions.

(8) From November of 2017 to July of 2018, the accommodations which the District had
agreed to provide Mr. Flores worked well, but, in August of 2018, with the arrival of a new
administration at the High School, the District, without explanation, refused to continue to provide
those accommodations.

(9) After attempting for several months to persuade the District to reinstate the
accommodations which he had previously been provided, without success, Mr. Flores filed a charge
of discrimination with the U.S. Equal Employment Opportunity Commission (the EEOC) on October
10, 2019, which charge was assigned Charge No. 451-2020-00124. A true and correct copy of that
charge is attached hereto as Exhibit A. In that charge, Mr. Flores alleged that he had disclosed to
the District his disabilities, that he had requested a reasonable accommodation, that there had not
been any interactive process, and that the District had not offered him any accommodations.

(10) Approximately one (1) month later, on or about November 12, 2019, the District
assigned Mr. Flores to a workspace, which it characterized as an accommodation of/for his
disabilities, but which was not, in reality, an accommodation at all.

(11) ‘Inthe months that followed, Mr. Flores continued to complain to the District about
Case 5:21-cv-00270 Document1 Filed 03/16/21 Page 4of5

the workspace to which he had been assigned, to no avail.

(12) On April 9, 2020, he was notified that his employment with the District was being
terminated.

(13) OnApril 14,2020, Mr. Flores filed a second charge of discrimination with the EEOC,
alleging that the District had continued to discriminate against him on the basis of his disability and
had retaliated against him because he had filed his October 2019 charge. A true and correct copy
of that charge is attached hereto as Exhibit B.

(14) On December 17, 2020, the EEOC issued Notices of Right to Sue to Mr. Flores with
respect to both charges, and this civil action is being timely filed.

(15) = All jurisdictional prerequisites and conditions precedent have occurred or have been
satisfied.

CAUSES OF ACTION

(16) The Plaintiff, JOSE L. FLORES, now sues the Defendant, SAN ANTONIO
INDEPENDENT SCHOOL DISTRICT, alleging that the Defendant violated the Americans With
Disabilities Act of 1990, as amended, 42 U.S.C. § 12101, et seq., by failing or refusing to reasonably
accommodate his disabilities, and by discharging him because of his disabilities, because he
complained about the Districts failure/refusal to reasonably accommodate his disabilities, and
because he filed a charge of discrimination with the EEOC. As relief from said violations of law,
Mr. Flores seeks to recover from the District all remedies available to him under 42 U.S.C. § 12117,
including but not limited to (a) reinstatement, (b) front pay in lieu of reinstatement, (c) back pay, (d)
interest on back pay, (e) attorney’s fees and (f) court costs, and, pursuant to 42 U.S.C. § 1981a, he

also seeks to recover (g) compensatory damages in the maximum amount permitted by law.
Case 5:21-cv-00270 Document1 Filed 03/16/21 Page5of5

JURY DEMAND

(17) Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a jury
trial of this civil action.

WHEREFORE, PREMISES CONSIDERED, the Plaintiff, JOSE L. FLORES, respectfully
prays that summons be duly issued and served upon the Defendant, SAN ANTONIO
INDEPENDENT SCHOOL DISTRICT, and that, upon final hearing hereof, he shall have and
recover judgment of and from said Defendant for the relief requested hereinabove, and for such other

and further relief to which he may show himself justly entitled.

Respectfully submitted,

Mea \ omg

GLEN D. MANGUM
Texas State Bar No. 12903 sho

315 E. Euclid

San Antonio, Texas 78212-4709
Telephone No. (210) 227-3666
Telecopier No. (210) 595-8340
E-mail: gmangum@sbcglobal.net

ATTORNEY FOR PLAINTIFF
JOSE L. FLORES
